Citation Nr: 1733568	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-21 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a bilateral leg disorder.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) in the United States Army Reserve from August 1989 to December 1989.  He also had active duty service in the United States Army from July 1991 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2011, April 2012, August 2014, and September 2015 from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a Decision Review Officer (DRO) hearing in April 2013 and February 2015.  The Veteran also testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2016.  Transcripts from these proceedings are associated with the Veterans Benefits Management System (VBMS) folder.  At the time of the July 2016 Board hearing, the Veteran submitted an April 2016 statement from his mother and VA treatment records dated from September 2014 to June 2016.  He also submitted a waiver of the Agency of Original Jurisdiction's initial consideration of that evidence.  See 38 C.F.R. § 20.1304(c).

The Board notes that the August 2014 rating decision denied entitlement to service connection for chronic low back pain.  During the February 2015 DRO hearing concerning this issue, the Veteran made additional contentions regarding his cervical spine.  The RO interpreted the Veteran's testimony as a separate service connection claim for a neck disorder.  See September 2015 Deferred Rating Decision.  In the June 2016 statement of the case that denied the Veteran's service connection claim for a back disorder, the RO informed the Veteran that it had not made a decision on his service connection claim for a neck disorder, and such a decision would be made in the near future.  A subsequent June 2016 rating decision denied entitlement to service connection for a neck disorder.  The Veteran did not appeal that decision.  Thus, the Veteran was not led to believe that his service connection claim for a neck disorder was included in his appeal of entitlement to service connection for a back disorder.  As such, only the issues listed on the title page are currently before the Board.

In addition, the April 2011 rating decision denied entitlement to service connection for a personality disorder.  In a February 2015 supplemental statement of the case, the RO expanded the issue on appeal to encompass all diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board also notes that, during the pendency of the appeal, a July 2011 rating decision denied entitlement to service connection for chronic right hip pain.  The Veteran filed a timely notice of disagreement in November 2011, and he was furnished with a statement of the case in September 2015.  However, he later withdrew the claim in an October 2015 statement.  Thus, this issue is not before the Board at this time.

This appeal was processed using VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 



REMAND

The Veteran was afforded a January 2015 VA examination in connection with his service connection claim for a back disorder.  The examiner diagnosed him with lumbar degenerative disc disease and rendered a negative nexus opinion.  The examiner explained that the service treatment records were negative for any specific treatment for the Veteran's back; it appeared that a July 1993 fall during service mainly caused neck strain.  Therefore, no nexus was established between the Veteran's current lumbar spine disorder and active duty.  However, the examiner did not address the July 1993 report of medical history in which the Veteran reported having recurrent back pain and the associated record noting that the Veteran had experienced low back pain for years.

Another negative nexus opinion was provided by a VA examiner in October 2015.  The examiner noted that the January 2015 diagnosis of degenerative disc disease of the lumbar spine was not compatible with the findings documented in a May 2011 MRI report for the lumbar spine.  The report instead reflected a partial disc herniation that was consistent with a 1995 injury to the lumbar spine.  The examiner did not explain why the disc herniation was consistent with the post-service injury.  Moreover, neither the January 2015 opinion nor the October 2015 opinion addressed the Veteran's contention that his low back symptoms were due to overexertion during service.  See July 2016 Board Hearing Transcript (Tr.), page 7.  In addition, after the October 2015 opinion, the Veteran submitted a more recent June 2015 x-ray report for the lumbar spine that noted an impression of discogenic spondylosis at L1/2; mild apophyseal arthrosis at L4/5 on the left and L5/S1 bilaterally; limbus bone of L5; and Schmorl's node of L2.  See June 2015 record from Logan University Chiropractic Health Centers.  Thus, another VA medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Regarding the Veteran's service connection claim for an acquired psychiatric disorder, the Board finds that a remand is also necessary to obtain an adequate VA examination and medical opinion.  See Barr, 21 Vet. App. at 311.  A VA examination related to the Veteran's claim was conducted in March 2012, and the examiner noted that the current diagnoses included depressive disorder not otherwise specified (NOS) and a personality disorder NOS.  The examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  However, the DSM-V rather than the DSM-IV criteria are applicable in this case, as the Veteran's appeal was certified to the Board in March 2015.  See 80 Fed. Reg. 14308-01 (March 19, 2015).  

The March 2012 VA examiner also explained why the Veteran's diagnosed personality disorder was not directly caused by service.  However, the relevant question is whether the personality disorder was subject to a superimposed disease or injury during service that resulted in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  Although the VA examiner provided an additional medical opinion in February 2015, the opinion similarly did not address this question.  In addition, neither the March 2012 nor the February 2015 examiner address the diagnoses of adjustment disorder and insomnia that were noted during the appeal period.  See VA treatment records dated in January 2011; McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, another VA examination and medical opinion is needed.

In addition, the Veteran has not yet been afforded a VA examination in connection with his service connection claim for a bilateral leg disorder.  The Veteran has reported that he suffers from persistent or recurrent symptoms of a bilateral leg disorder, including symptoms of shin splints.  See Tr., page 23.  The Veteran also stated that he experienced shin splints during service and that his shins continued to be painful after discharge.  See November 2011 Claim; Tr., page 23.  The Veteran is competent to describe his symptoms and the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As the Board lacks sufficient medical evidence to render a decision on the question of nexus, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

The Board additionally finds that the Veterans should be provided with a VA examination in connection with his service connection claim for a bilateral knee disorder.  The Veteran has contended that he experiences persistent or recurrent symptoms of a bilateral knee disorder, including pain and popping.  See Tr., page 16.  An April 2009 record from the Bureau of Prisons Health Services also stated that the Veteran had moderate popping and crepitation in the left knee and mild changes in the right knee.  One of the noted diagnoses from this record was unspecified polyarthropathy or polyarthritis, but it is unclear whether this diagnosis applied to the knees.  In addition, the Veteran reported receiving medication for bilateral knee pain during service and that he continued to have bilateral knee pain after service.  See November 2011 Claim.  As the Board is unable to reach a conclusion on this issue with the evidence currently of record, a VA examination should be obtained on remand.  See McLendon, 20 Vet. App. at 83-86.

The Board also notes that the Veteran does not yet have a service-connected disability.  Thus, any decision with respect to the service connection claims remanded herein may affect the Veteran's claim for a TDIU.  The claims are therefore inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Final appellate review for the Veteran's claim for a TDIU must be deferred until the appropriate actions concerning the Veteran's service connection claims are completed and the matters are either resolved or prepared for appellate review.

In addition, the Veterans military personnel records reflect that he served in the Army Reserve from March 31, 1989, to July 8, 1991.  However, the RO has not yet made efforts to verify all periods of ACDUTRA and/or Inactive Duty for Training (INACDUTRA).  The Veteran testified that he experienced problems with his knees during a period of ACDUTRA in 1990.  See Tr., page 21.  The Board therefore finds that the Veteran's periods of service should be verified upon remand.  

Finally, the Veteran's service treatment records appear to be incomplete.  The record does not contain any service treatment records earlier than the Veteran's May 1991 enlistment examination for his active duty service in the Army.  As service treatment records from the Veteran's period of Army Reserve service may contain relevant evidence, the AOJ should ensure that proper development has been accomplished to obtain the Veteran's complete service treatment records upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a back disorder, psychiatric disorder, bilateral leg disorder, and bilateral knee disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include records from the VA St. Louis Health Care System dated since June 2016.

2.  The AOJ should contact all appropriate resources to verify the specific dates when the Veteran was on active duty, ACDUTRA, and/or INACDUTR in 1990.  Document for the claims file what repositories were contacted and why.  If necessary, the Veteran should be requested to provide any assistance in obtaining this clarifying information.  All verified dates of service and all responses received should be documented in the claims file.  Any outstanding service personnel records should be obtained and associated with the claims file.  Records concerning service merely denoting the amounts of points he obtained, including cumulatively, are not helpful in this regard insofar as determining exactly when the Veteran was on active duty, ACDUTRA, and INACDUTRA.

3.  The AOJ should include a summary in the claims file that delineates the Veteran's verified periods of active duty, ACDUTRA, and INACDUTRA requested above, to the extent possible.

4.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate location, to request any outstanding service treatment records for the Veteran's period of Army Reserve service from March 1989 to July 1991. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative, to include notice of alternative sources of evidence that may substitute for any missing service treatment records.

5.  After completing the preceding development in paragraphs 1, 2, 3, and 4, the AOJ should obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's back disorder.  If an examination is deemed necessary by the examiner, one should be scheduled.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current back disorders.  In this regard, the examiner should address May 2011 MRI report for the lumbar spine from VA and the June 2015 x-ray report for the lumbar spine from Logan University Chiropractic Health Centers.

For each identified diagnosis, the examiner should provide an opinion as to the following questions:

(a) Whether it is at least as likely as not that the disorder manifested during, or is otherwise causally or etiologically related to, a period of active duty service and/or ACDUTRA.

(b) Whether it is at least as likely as not that such disorder is related to an injury during a period of INACDUTRA.

In rendering this opinion, the examiner should address the following:  (1) the July 1993 report of medical history in which the Veteran reported having recurrent back pain and the associated record noting that he had experienced low back pain for years; (2) the Veteran's July 2016 testimony that his current low back symptoms are due to overexertion during service; (3) the July 1993 fall during service; and (4) the 1995 lumbar spine injury described in the January 2015 VA examination report.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

6.  After completing the preceding development in paragraphs 1, 2, 3, and 4, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of the any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has depressive disorder NOS, anxiety, adjustment disorder with depressed mood, insomnia, personality disorder NOS, and PTSD.  If not, the examiner should address the prior diagnoses of record and explain why such a diagnosis is not warranted.

For each diagnosis identified other than a personality disorder and PTSD, the examiner should provide an opinion as to the following questions:

(a) Whether it is at least as likely as not that the disorder manifested during  or is otherwise causally or etiologically related to, a period of active duty service and/or ACDUTRA.

(b) Whether it is at least as likely as not that such disorder is related to an injury during a period of INACDUTRA.

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury during service.
 
With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, and any personal assault that the examiner determines to have occurred during service, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

If there is a verified stressor or if the examiner determines that a personal assault occurred in service, he or she should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  The examiner should specifically indicate whether the Veteran has PTSD under the DSM-V criteria.  If not, the examiner should address why such a diagnosis is not warranted.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault if found.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

7.  After completing the preceding development in paragraphs 1, 2, 3, and 4, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of the any bilateral leg disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current leg disorders.   

For each identified diagnosis, the examiner should provide an opinion as to the following questions:

(a) Whether it is at least as likely as not that the disorder manifested during or is otherwise causally or etiologically related to, a period of active duty service and/or ACDUTRA.

(b) Whether it is at least as likely as not that such disorder is related to an injury during a period of INACDUTRA.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

8.  After completing the preceding development in paragraphs 1, 2, 3, and 4, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of the any bilateral knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current knee disorders.  

For each identified diagnosis, the examiner should provide an opinion as to the following questions:

(a) Whether it is at least as likely as not that the disorder manifested during or is otherwise causally or etiologically related to a period of active duty service and/or ACDUTRA.

(b) Whether it is at least as likely as not that such disorder is related to an injury during a period of INACDUTRA.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

9.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

10.  Thereafter, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




